Citation Nr: 0214001	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  94-31 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected allergic rhinitis prior to February 19, 
1992.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

The veteran's claim of service connection for allergic 
rhinitis had previously been denied by the Board of Veterans' 
Appeals (Board) in decisions promulgated in February 1983 and 
July 1987.  

In January 1993, the RO granted service connection and 
assigned a 10 percent rating for allergic rhinitis, effective 
on February 19, 1992.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in March 1994.  

In a rating decision of August 1994, the RO granted service 
connection and assigned a 10 percent rating for the loss of 
sense of smell, effective on February 19, 1992.  

Then, in a rating decision of October 1996, the RO granted 
service connection and assigned a 10 percent rating for 
bronchial asthma, effective on September 14, 1994.  

In a May 1997 rating action, the RO increased the rating for 
the service-connected allergic rhinitis to the current level 
of 30 percent, effective on February 19, 1992.  

In association with the appeal of the January 1993 RO 
decision, the veteran appeared at a personal hearing held 
before the undersigned Member of the Board at the RO in June 
1997.  At that time, it became clear that the veteran was 
seeking reconsideration of the earlier Board decisions.  

In July 1998, pursuant to 38 U.S.C.A. § 7103 (West 1991 & 
Supp. 1998), and by direction of the Acting Chairman of the 
Board, a Motion for Reconsideration of the February 1983 and 
July 1987 decisions of the Board was granted.  

In a January 1999 Reconsideration decision, the Board 
assigned an effective date of September 30, 1981, for the 
grant of service connection for allergic rhinitis.  

In a January 1999 Remand, the Board referred the claim for an 
earlier effective date for the assignment of a compensable 
rating for the service-connected allergic rhinitis to the RO 
for readjudication in light of the assignment of an effective 
date of September 30, 1981, for the grant of service 
connection.  

In a separate January 1999 Remand, the Board referred the 
claim for an increased rating for the service-connected 
allergic rhinitis for additional development of the record.  

In a September 2000 rating action, the RO implemented the 
effective date of September 30, 1981, for the grant of 
service connection for allergic rhinitis.  

The RO then assigned an effective date of September 30, 1981, 
for a 10 percent rating for the service-connected allergic 
rhinitis.  The RO determined that the 30 percent rating for 
the service-connected allergic rhinitis was continued.  

In a March 2001 decision, the Board denied an increased 
rating in excess of 10 percent for allergic rhinitis prior to 
February 19, 1992, and 30 percent for allergic rhinitis on or 
after February 19, 1992.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In a June 2002 Order, the Court granted a Joint Motion for 
Remand, vacating that part of the decision by the Board that 
had denied a rating in excess of 10 percent for allergic 
rhinitis prior to February 19, 1992 and remanding that matter 
for additional proceedings.  



REMAND

It was determined in the Joint Motion that the Board failed 
to discuss all potentially relevant Diagnostic Codes 
regarding the veteran's allergic rhinitis.  

It was noted that consideration should be given to the 
veteran's complaints of anosmia in the context of higher 
disability ratings set forth under 38 C.F.R. § 4.97, 
Diagnostic Code 6501, prior to February 19, 1992.  

It was also noted that the issue of whether the appellant was 
entitled to a separate 10 percent rating for anosmia under 
38 C.F.R. § 4.87(b), Diagnostic Code 6275 prior to February 
19, 1992.  

The Board notes in this regard that the veteran never 
appealed the effective date of the separate 10 percent rating 
for anosmia; however, the Board is bound by the Courts order.  
See Harris v. Brown, 7 Vet. App. 547 (1995).  This issue has 
not been considered by the RO and must be remanded.  

The Joint Motion also determined that the Board did not 
adequately discuss the whether the veteran was entitled to a 
higher evaluation prior to February 19, 1992, pursuant to the 
rating criteria set out at 38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514, in light of the corrective surgery he underwent in 
December 1988, and his continued symptomatology.  

Finally, it was noted in the Joint Motion that the issue of 
whether the veteran's nasal polyps would warrant a separate 
evaluation as benign skin growths under 38 C.F.R. § 4.118, 
Diagnostic Code 7819.  This issue has not been addressed by 
the RO, and, thus, the case must be remanded.  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify all VA and non-
VA treatment for his allergic rhinitis 
prior to February 19, 1992.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

3.  After completing the action requested 
hereinabove and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  In doing so, the RO 
must consider all potentially relevant 
Diagnostic Codes regarding the service-
connected allergic rhinitis.  
Specifically, the RO should consider 
whether the veteran's complaints of 
anosmia in the context of higher 
disability ratings set forth under 
38 C.F.R. § 4.97, Diagnostic Code 6501, 
prior to February 19, 1992.  In addition, 
the RO should consider whether the 
appellant is entitled to a separate 10 
percent rating for anosmia under 
38 C.F.R. § 4.87(b), Diagnostic Code 6275 
prior to February 19, 1992.  The RO 
should also consider, again, whether a 
higher evaluation is warranted prior to 
February 19, 1992, pursuant to the rating 
criteria set out at 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514, in light of 
the corrective surgery he underwent in 
December 1988, and his continued 
symptomatology.  Finally, the RO should 
consider whether the veteran's nasal 
polyps would warrant a separate 
evaluation as benign skin growths under 
38 C.F.R. § 4.118, Diagnostic Code 7819.  
If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




